Citation Nr: 0004024	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the left shoulder with retained 
foreign body, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the left buttock with retained 
foreign body, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wound to the left second metacarpal, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
September 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a decision letter dated December 
20, 1993, the veteran was informed that his claims seeking 
entitlement to increased evaluations for his service-
connected shell fragment scars of the left buttock, left 
shoulder and left second metacarpal had been denied.  A 
notice of disagreement with this decision was received in 
January 1994.  A statement of the case was issued in March 
1994.  The veteran's substantive appeal was received on 
December 22, 1994.  On June 12, 1996, the veteran, 
accompanied by his accredited representative, appeared and 
presented testimony at a hearing on appeal before a Member of 
the Board, at the RO.  A transcript of the hearing testimony 
has been placed in the claims folder.  

In October 1996, the Board remanded the case to the RO for 
further development.  VA compensation examinations were 
conducted in February and March 1997.  By a rating action in 
October 1997, the RO increased the evaluation for the 
residuals of shell fragment wound to the left shoulder from 
10 percent to 20 percent, effective August 26, 1993; however, 
the RO confirmed the previous denial of the claim for 
increased ratings for shell fragment wounds of the left 
buttock and left second metacarpal.  A supplemental statement 
of the case was issued in October 1997.  The appeal was 
received at the Board in July 1999.  

The Board notes that in the Statement of Accredited 
Representation in Appealed Case (VA Form 646), dated in April 
1999, the veteran's representative raised the issue of 
entitlement to service connection for arthritis secondary to 
his service-connected shell fragment wounds.  That issue has 
not been prepared for appellate review, and is referred back 
to the RO for further development.  

The veteran is represented by the Veterans of Foreign Wars of 
the United States.  

In November 1999, the veteran was informed that the Board 
member who conducted his Travel Board hearing of 
June 12, 1996, was no longer employed by the Board.  He was 
provided the opportunity for another hearing and declined.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has been determined to be right-handed.  

3.  Shell fragment wound (SFW) residuals of the left (minor) 
shoulder are manifested by subjective complaints of recurrent 
pain and weakness of the left arm; recent clinical evidence 
reveal objective findings of painful scarring, crepitation, 
and limitation of motion of the left shoulder.  

4.  The SFW residuals, left shoulder are shown to be no more 
than moderately severe disabling.  

5.  The residuals of SFW to the left shoulder have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of the regular schedular standards.  

6.  The veteran's residuals of a SFW of the left buttock with 
a retained foreign body are manifested by complaints of pain; 
clinical findings demonstrate a painful and tender scar, and 
minimal disturbance of muscle tissue in the scarred area, 
which are productive of no more than a moderate impairment.  

7.  The residuals of the SFW of the left second metacarpal 
are currently manifested by subjective complaints of constant 
pain in the left hand and difficulty grasping objects.  
Residuals of SFW of the left second metacarpal are manifested 
by scars without evidence of muscle damage or functional 
deficit; the scars are tender and painful on objective 
demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of SFW to the left shoulder, with retained 
foreign body, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 
5302 (1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a SFW of the left buttock, with a retained 
foreign body, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.54, 4.56, 4.73, Diagnostic 
Code 5317 (1996); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic 
Code 5317 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of SFW of the left second metacarpal with a 
retained foreign body have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Code 7804 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, we find that he has presented claims 
which are plausible.  A claim that a service-connected 
condition has become more severe is well-grounded where the 
veteran asserts that a higher rating is justified due to the 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1991); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  Moreover, all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

A.  Factual background.

The record reflects that the veteran entered active duty in 
January 1949.  The service medical records indicate that in 
September 1950, the veteran sustained shrapnel fragment 
wounds to the back, left buttock and left hand by enemy 
mortar; he underwent removal of some of the foreign bodies.  
The pertinent diagnosis was wound, missile, penetrating, 
multiple of left buttock, left arm and left hand, with no 
nerve or artery involved.  The separation examination, 
conducted in September 1952, reported a history of shrapnel 
injury to the left hand and hip.  

On the occasion of his initial VA examination in May 1972, 
the veteran complained of pain with gripping objects with the 
left hand; no symptoms were reported to other scars.  The 
left shoulder had a 1 1/2" circular well-healed, nontender 
scar posterior to acromion.  There was a 1/2" well-healed, 
tender scar over the second metacarpal; a foreign body was 
palpable.  There was a 1/2" well-healed nontender scar on the 
left lateral buttock.  X-ray study studies revealed a small 
metallic foreign body about 1/4" in size lying just adjacent 
to the cortex of the dorsal aspect of the left second 
metacarpal bone at the junction of the middle and distal 
thirds.  There was a shallow concave defect in the cortex of 
the second metacarpal just adjacent to the metallic foreign 
body, indicating a small healed cortical fracture of the 
second metacarpal in that region.  There was a large 
rectangular shape metallic foreign body over 1/2" size over 
the medial portion of the left buttock; lateral to this, 
there were 2 other small metallic foreign bodies 
approximately 1/16" in size.  The pertinent diagnoses were 
residual SFW scars on the left hand, left shoulder and left 
buttock; and retained foreign body in the left chest wall, 
left second finger and left buttock.  

The veteran was afforded a VA compensation examination in 
February 1973, at which time he complained of pain in the 
left buttock and left shoulder.  The veteran reported that 
the metal fragment entered on the dorsal aspect of the left 
second metacarpal, with no visible scar.  It was noted that 
veteran's complaints centered on the left shoulder, the left 
second metacarpal and on the left hip.  The veteran indicated 
that he continued to experience pain in the shoulder, and he 
was unable to lie on the left side.  On evaluation, there was 
no visible atrophy noted, nor was any spasm noted around the 
left shoulder.  There was a full range of motion in the left 
shoulder.  There was only tenderness on pressure over the 
left second metacarpal; movements of the wrist were not 
restricted and were carried out actively and in good 
strength.  No deformity was noted in the left hand.  It was 
noted that there was a small metallic foreign body embedded 
in the second metacarpal; no significant pathologic change 
was demonstrated in bone or joint structures.  No spasm or 
atrophy was noted on the muscles around the left hip joint; 
all movements of the left hip were carried out actively and 
in good strength.  X-ray studies revealed a metallic foreign 
body was seen in the lower pelvic region to the left of the 
midline; there were a few metallic densities seen in the left 
hip area.  The pertinent diagnoses were negative examination 
of the left shoulder; small foreign body retained in the left 
hand, not symptomatic; and retained foreign bodies in the 
left hip joint.  

Of record is a private medical statement from Elmo T. Samuel, 
M.D., dated in February 1984, indicating that he treated the 
veteran for injuries sustained in military service; he stated 
that the injuries were diagnosed as sprain of the left hip, 
and old shrapnel wounds to the left shoulder and left lower 
back, which continued to cause the veteran pain and 
discomfort.  Dr. Samuel reported that the veteran was treated 
conservatively and received physical therapy treatments to 
the left shoulder and left hip in the form of ultrasound.  
Dr. Samuel stated that he subsequently saw the veteran 
several times, with the last occasion being December 2, 1983; 
he stated that the veteran still had left sciatic pain and 
pain in the left shoulder.  

VA outpatient treatment reports dated from April 1993 to 
August 1993 reflect that the veteran received clinical 
attention and treatment for several disabilities, including 
residuals of shell fragment wound to the left shoulder.  A 
treatment note dated in April 1993 reflects that the veteran 
was seen for complaints of pain in the left shoulder; he 
indicated that he received physical therapy in the past.  The 
assessment was degenerative joint disease secondary to 
trauma/age exacerbated by foreign bodies.  

The veteran was afforded a VA compensation examination in 
September 1993, at which time it was noted that he had scars 
from injury sustained in service; he also complained of 
numbness in the left leg with ambulation.  Examination 
revealed a 1 x 4 cm hypertrophic scar of the left buttock, .5 
x .5 cm subcutaneous nodule of the dorsum of the left hand, 
secondary to shrapnel insertion, and 3.3 x .3 cm 
hypopigmented scar of the left shoulder.  The pertinent 
diagnosis was scars as described from injury.  

The veteran was afforded another VA compensation examination 
in October 1993, at which time he indicated that the shrapnel 
in the buttock, shoulder and chest were left in place, but 
the shrapnel was removed from his left hand.  The veteran 
reported pain with overhead action in his left shoulder over 
the years.  He indicated that he had received a course of 
rehabilitation through the VA approximately 2 to 3 years ago.  
The veteran noted that he was right handed; however, the 
disability to his left shoulder had limited his ability to 
climb ladders.  The veteran reported some difficulty with 
carrying heavy boxes due to pain in his left shoulder.  He 
also reported discomfort with climbing ladders or walking 
prolonged distances as a result of the shrapnel injury in the 
left buttock.  The veteran related that he was unable to 
sleep or lie on the left side due to pain.  He reported pain 
with heavy lifting; he also noted discomfort with direct 
pressure over the area.  He otherwise had no functional 
disability relating to his left hand.  

On examination, it was observed that the veteran ambulated 
into the room with a normal alternating gait.  The left 
shoulder revealed normal muscular development with no 
evidence of atrophy or vesiculations.  On the overlying skin 
on the posterior deltoid area, there were several scars 
consistent with previous shrapnel injury.  He had a full 
range of motion at the left shoulder, although he reported 
some discomfort with the terminal end of abduction and 
anterior flexion.  There was no crepitus on palpation during 
the range of motion.  Shoulder strength was 5/5; impingement 
sign was negative.  He did not complain of any significant 
discomfort with palpation above his acromioclavicular joint; 
there was no evidence of left shoulder instability.  There 
was a scar approximately 2 cm in diameter on the left buttock 
consistent with previous shrapnel injury.  The veteran 
complained of discomfort on palpation of this area.  Range of 
motion of the left hip was completely within normal limits; 
strength about the left hip appeared to be 5/5.  Evaluation 
of the left hand revealed several overlying scars in the 
dorsal radial aspect slightly proximal to the second MCP 
joint.  There was a palpable shrapnel fragment in that 
region, which was quite tender to palpation.  The veteran 
complained of discomfort with attempts to grasp.  There was 
no obvious intrinsic muscle atrophy or other bony 
deformities.  Range of motion of the left wrist and fingers 
were within normal limits.  

X-ray study of the left shoulder was within normal limits.  
X-ray study of the left hand revealed degenerative joint 
disease of the first carpometacarpal with a metallic fragment 
present in the soft tissue of the second finger overlying the 
metacarpal.  There was also slight osteoporosis of the hand.  
The diagnoses were history of shrapnel injury to the left 
posterior shoulder with chronic mild pain, but no 
degenerative joint disease; history of injury to the left 
buttocks with mild chronic pain, but no limitation of motion 
of the left hip; and history of shrapnel wound of the left 
hand with slightly diminished functional use of the left 
hand.  

On the occasion of the June 1996 hearing, the veteran 
testified that he experiences sharp persistent pain in his 
left buttock and shoulder, as well as recurring numbness in 
the lower extremities.  He stated that he is unable to grip 
objects with his left hand due to chronic sharp pain.  The 
veteran further noted that while he was receiving ongoing 
treatment, including medications, the symptoms attributable 
to his service-connected disabilities have increased in 
severity.  

Submitted at the hearing were VA outpatient treatment reports 
dated from April 1993 to May 1996, which show that the 
veteran continued to receive clinical evaluation and 
treatment for several disabilities including his left 
shoulder and left hand.  An X-ray study performed in October 
1993 revealed no bone or joint abnormality in the left 
shoulder; there was no separation of the AC joint.  The 
October 1993 x-ray study also revealed small metallic density 
2 x 4 cm over the shaft of the second metacarpal, 
degenerative joint disease at the first carpometacarpal 
joint, and minimal osteoporosis of bones; no fractures were 
seen.  

Received in December 1996 were VA outpatient treatment 
reports dated from April 1993 to May 1996, reflecting 
clinical evaluation and treatment for several disabilities, 
including residuals of shell fragment wounds of the left 
shoulder.  

The veteran was afforded a VA compensation examination in 
February 1997, at which time it was reported that the veteran 
had a scar on the back of his left hand over the second 
extensor tendon.  There was no muscle group in that area for 
it to be damaged.  The left shoulder shrapnel wound was 
actually 8 cm medial and inferior to the shoulder; the scar 
was actually medial to the scapula and fairly near the spine.  
The left lateral buttock had a depressed scar that was 
tender.  

On examination, the left hand of the second extensor tendon 
showed no defect in the tendon; the second left finger had 
full range motion without crepitus.  The wound near the left 
shoulder on the back, showed no muscle defect.  The examiner 
stated that the impairment was none to slight; that area did 
cause pain with the use of his shoulder.  The muscle group 
was the rhomboid major.  The left buttock showed a depressed 
scar that was tender; the scar was in his gluteus maximus 
muscle. The examiner stated that there would be a none to 
slight impairment of the muscle group; he estimated that less 
than one percent of the muscle was missing from the scar.  
The left shoulder had a full range of motion without any 
swelling, tenderness or effusion, but there was a trace 
crepitance.  The pertinent diagnoses were status post wound 
in the back of the left hand without any muscle damage or 
residual; wound to the left back that remained tender, but 
had no obvious signs of impairment; a small muscle defect in 
the left buttock leading to a probable slight deficit or 
impairment, but he did have pain with that area being touched 
or with use of his gluteus maximus muscle.  

A neurological evaluation was conducted in March 1997, which 
time it was reported that the veteran was still having 
difficulty walking; he indicated that he was limping because 
of left hip pain.  The veteran further reported that he was 
unable to lift his arm on the left side due to frozen 
shoulder; there were no other complaints.  Cranial nerves 
were within normal limits.  Motor examination related to 
limitation of left shoulder due to local difficulty and also 
left hip pain producing difficulty walking and limping.  His 
reflexes were bilaterally present; no pathological reflexes 
were noted.  Coordination was fairly within normal limits.  
Although the veteran complained of loss of sensation in the 
left lower extremity from the thigh down, there was no 
obvious significant sensory loss seen.  The examiner stated 
that there was no obvious neurological illness; he also 
stated that veteran's difficulty was mostly due to local 
injury mainly to the left hip, left shoulder, left hand, and 
left buttock which mildly affect his lifestyle.  

Received in February 1999 were private treatment reports 
dated from December 1996 to August 1998, which show that the 
veteran received treatment for his several disabilities, 
including his left shoulder and left hand.  An x-ray study 
conducted in November 1997 revealed osteoarthritis in 
multiple joints, including the second metacarpal.  A 
treatment note dated in August 1998 reflects complaints of 
pain in the left shoulder and left hip; the veteran indicated 
that he was a little better with Naprosyn.  

B.  Legal analysis.

The veteran and his representative contend that higher 
evaluations are warranted for his service-connected scar, 
residual of shell fragment wound of the left buttock, scar of 
the left shoulder and scar, residual of shell fragment wound 
of the left second metacarpal.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1997).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The evaluation of the same disability under various 
diagnoses, or the use of manifestations not resulting from 
service-connected disease or injury in establishing 
evaluation, is to be avoided.  38 C.F.R. § 4.14 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

The Board notes that by regulatory amendment effective June 
3, 1997, changes were made to the schedular criteria for 
evaluating muscle injuries, as set forth in 38 C.F.R. 
§§ 4.55, 4.56, and 4.72.  See 62 Fed. Reg. 30237-240 (1997).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board 
notes that the RO has considered the veteran's claim for 
increased ratings pursuant to both the old and the new 
criteria.  The Board will also consider the veteran's claim 
for increased ratings under all applicable criteria pursuant 
to Karnas.  However, as regard the increased rating issues 
now on appeal, the new regulatory criteria did not in any 
significant way change the prior regulatory criteria.  

Pursuant to 38 C.F.R. § 4.56, certain factors for 
consideration in the rating of residuals of gunshot and shell 
fragment wounds are set forth.  As noted, this regulation was 
modified by regulatory amendment effective June 3, 1997.  As 
such, the Board will set forth the appropriate context for 
both the old and the new versions of that regulation.  

Under the old version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a).  

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment. Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b).  

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade. In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements. Objectively, 
the medical evidence would show a moderately severe injury to 
a muscle group manifested by entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups.  Further, there 
are indications on palpation of moderate loss of deep muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).  

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade. In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile. X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d).  

Under the new version of the rating criteria, 38 C.F.R. 
§ 4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  


I.  Increased rating for residuals shell 
fragment wound to the left shoulder with 
retained foreign body.

The veteran's service connected residuals of a shell fragment 
wound of the left (minor) shoulder is currently assigned a 20 
percent disability evaluation under the provisions of 
Diagnostic Code 5302 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Diagnostic Code 5302 
provides a 20 percent rating for moderate muscle injury to 
the shoulder girdle, a 20 percent rating for moderately 
severe muscle injury to the shoulder girdle, and a 30 percent 
rating for severe muscle injury to the shoulder girdle.  

A review of the record reveals that the residuals of a 
shrapnel wound to the left shoulder are manifested by painful 
and tender scarring over the left posterior shoulder, 
crepitation, limitation of motion of the left shoulder, and 
complaints of occasional left shoulder pain with motion or 
palpation.  

In this case, an increased evaluation is not warranted under 
38 C.F.R. § 4.73, as evidence of severe muscle injury has not 
been presented.  In this case, the records indicate that the 
veteran sustained a penetrating missile wound in the back, 
which resulted in scarring of the left shoulder with retained 
foreign body in the left posterior chest wall.  However the 
service medical records do not indicate any bone, or nerve 
involvement in the left shoulder.  The crucial question for 
resolution is the severity of the veteran's shell fragment 
wound residuals, and what disabilities of the left shoulder 
are associated with the wounding.  The veteran's service 
medical records, and any medical treatment records of later 
treatment indicate no more than moderate residual functional 
impairment as a result of the wounding.  Although the wound 
in the left shoulder has been described as penetrating, the 
examiner in February 1997 indicated that there was no muscle 
defect.  The examiner also stated that while the veteran had 
pain with use of the left shoulder, his impairment was none 
to slight.  Moreover, a neurological evaluation conducted in 
March 1997 revealed no evidence of bony or nerve involvement.  
There is currently some limitation of motion in the left 
shoulder as a result of painful scars, and crepitance with 
motion.  At most, there is moderately severe muscle damage 
that would contemplate some limitation of motion, as will be 
discussed below; however, there is no evidence of severe 
muscle impairment.  Thus, the Board is unable to conclude 
that an increased evaluation is warranted for severe muscle 
injury.  See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5302, 
5303.  

Furthermore, while it appears that the veteran's muscle 
injury is most accurately characterized as "moderate" under 
38 C.F.R. § 4.56, the Board is of the opinion that the 
complaints of pain on motion warrant characterization of the 
injury as "moderately severe."  See 38 C.F.R. §§ 4.40, 
4.59.  Because the 20 percent evaluation currently in effect 
contemplates moderately severe muscle injury of the non-
dominant arm, an increased evaluation is not warranted.  

The Board has considered the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in its decision.  Taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, it is the conclusion of 
the Board that the currently assigned 20 percent evaluation 
adequately compensates the appellant for the degree of 
impairment shown by the residuals of a left shoulder 
disorder; and these residuals do not more nearly approximate 
the criteria for the next higher evaluation.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected left 
shoulder disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization, as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  He has not been recently hospitalized for 
that disability; and his left shoulder residual dysfunction 
is not severe.  Since the preponderance of the evidence is 
against allowance of this appeal, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 1991).  


II.  Increased rating for residuals of 
shell fragment wound to the left buttock 
with retained foreign body.

The veteran's service connected residuals of a shell fragment 
wound of the left buttock is currently assigned a 20 percent 
disability evaluation under the provisions of Diagnostic Code 
5317 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  Diagnostic Code 5317 provides a 20 percent rating for 
moderate muscle injury to the pelvic girdle, a 40 percent 
rating for moderately severe muscle injury to the pelvic 
girdle, and a 50 percent rating for severe muscle injury to 
the pelvic girdle.  

After careful review of the evidentiary record, the Board 
notes that the record indicates that the veteran does have a 
retained metal fragment in his left buttock and does 
experience some pain in that area.  In order for the veteran 
to meet the criteria for a 40 percent rating under Code 5317 
there would have to be moderately severe muscle disability.  
The clinical findings on the 1997 VA examination do not 
demonstrate this level of severity in muscle disability.  
Significantly, the VA examiners have noted only minimal 
tissue loss, with no damage to the bones, joints, or nerves.  
No examiner has described the veteran 's shell fragment wound 
of the left buttock as moderately severe.  It was noted on VA 
examination in February 1997 that the veteran had an 
expressed scar that was tender over the gluteus maximus 
muscle; the examiner also stated that there would be a none 
to slight impairment of this muscle group.  The diagnosis was 
small defect in the left buttocks leading to a probable 
slight deficit or impairment, although he had pain with 
palpation of that area.  

Moreover, although the veteran complained of loss of 
sensation in the left lower extremity from the thigh down, 
the examiner indicated that there was no obvious significant 
sensory loss seen; there was no neurological illness noted.  
Thus, the clinical records do not demonstrate weakness, 
impairment of coordination, or loss of deep fascia or muscle 
substance on palpation, which are characteristic of a 
moderately severe muscle disability.  Accordingly, an 
increased rating in excess of 20 percent for residuals of a 
shell fragment wound to the left buttock with a retained 
foreign body under Code 5317 is not warranted.  The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107.  

Finally, the Board is also in agreement with the RO's 
determination that a higher rating was also not appropriate 
under 38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the Board cannot conclude that the disability 
picture as to the veteran's residuals of shrapnel wound of 
the left buttock is so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, so as to prevent the use of the 
regular rating criteria. 38 C.F.R. § 3.321(b).  The record 
does not reflect any recent or frequent hospital care, and 
any interference with the veteran's employment in this case 
is not beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  In sum, the 
regular schedular criteria are shown to provide adequate 
compensation in this case, and consequently, a higher rating 
on an extraschedular basis is not warranted.  

In light of the foregoing, it is clear that the veteran's 
service-connected residuals of shell fragment wound of the 
left buttock with retained foreign body does not warrant a 
higher rating under Diagnostic Code 5317.  

III.  Increased rating for residuals of 
shell fragment wound of the left second 
metacarpal with retained foreign body.

A 10 percent rating was assigned originally in July 1972, 
based on the clinical evidence in the veteran's service 
medical records which show that the veteran sustained a 
shrapnel wound to the left hand in September 1950.  A VA 
compensation examination dated in May 1972 revealed a 1/2" 
well-healed tender scar over the second metacarpal; and x-ray 
study of the left hand revealed a metallic foreign body in 
the dorsal aspect of the left second metacarpal and a healed 
cortical fracture.  The veteran was assigned a 10 percent 
rating for painful and tender scar over the second metacarpal 
under the provisions of 38 C.F.R. § 4.118, Code 7804 (1999).  

The Board observes that the clinical evidence does not reveal 
that the scars are poorly nourished, or productive of painful 
ulceration.  The record does show, however, that the 
schedular criteria for a 10 percent rating under Diagnostic 
Code 7804 are clinically manifest, and as such, the assigned 
10 percent rating under that code is appropriate.  

Higher evaluations are warranted where scars are productive 
of severe disfigurement, are the result of third degree burns 
or are productive of limitation of function of the affected 
part.  38 C.F.R. § 4.118, Codes 7800, 7801, 7805 (1999).  
None on these conditions exists in the veteran's case.  
Consequently, a higher schedular evaluation cannot be 
achieved on these bases.  In reaching this decision the Board 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 and the need to consider the impact of pain.  The rating 
criteria under Diagnostic Code 7804, however, specifically 
contemplate the impact of pain.  Hence, assigning an 
additional evaluation for pain would violate the principle 
against pyramiding.  38 C.F.R. § 4.14 (1999).  

Moreover, the veteran has not presented such an unusual 
disability picture or an exceptional case that would obviate 
the use of the normal rating criteria.  The need for frequent 
hospitalization or marked interference with employment has 
not been demonstrated.  Hence there is no basis on which to 
consider entitlement to an extraschedular rating for the 
service-connected disability.  38 C.F.R. § 3.321(b) (1999).  
In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a shell fragment wound of 
the second metacarpal of the left hand.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the left shoulder with a 
retained foreign body is denied.  



Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the left buttock with a retained 
foreign body is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the second metacarpal of the 
left hand with a retained foreign body is denied.  


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals



 

